Citation Nr: 0429564	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  02-11 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for lumbar strain, on appeal from an original grant of 
service connection.
 
2.  Entitlement to an initial rating in excess of 10 percent 
for cervical strain, on appeal from an original grant of 
service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to December 
1971 and from August 1975 to September 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico.  In June 2003, a travel board 
hearing was held before the undersigned acting Veterans Law 
Judge of the Board of Veterans' Appeals.  A transcript of 
that hearing is of record.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

In the veteran's July 2002 VA Form 9, he indicated that he 
had received treatment from Drs. C. M. A. F. and M. L. A. F.  
The record does not reflect records from either health care 
provider, except for, possibly, one March 2000 private 
treatment record which might bear the signature of C. M. A. 
F.  During the hearing before the undersigned in June 2003, 
the veteran testified that he had been treated by another 
doctor whose name he could not recall and whose records he 
has not submitted.  He also indicated that he was thinking 
about seeking VA treatment.  VA should make an effort to 
clarify dates and sources of treatment and secure copies of 
these records.

At his June 2003 hearing, the veteran also indicated that his 
condition has become much worse since the last VA 
examination, which the record shows was in August 2001.  Re-
examination is necessary to make a decision in this case 
because there is an allegation of an increase in severity 
since the last examination.  See Snuffer v. Gober, 10 Vet. 
App. 400 (1997).

Further, the Board notes that, during the pendency of this 
appeal, regulatory changes have twice amended the rating 
criteria for evaluating spine disabilities.  The first 
regulatory change affected only the rating criteria for 
intervertebral disc syndrome.  See 67 Fed. Reg. 54345-54349 
(Aug. 22, 2002).  This amendment was effective September 23, 
2002.  Id.  The regulations regarding diseases and injuries 
to the spine, to include intervertebral disc syndrome, were 
again revised effective September 26, 2003.  68 Fed. Reg. 
51454-51458 (Aug. 27, 2003), 69 Fed. Reg. 32449-32450 (June 
10, 2004).  The agency of original jurisdiction (AOJ) has not 
had the opportunity to consider whether the new criteria 
should be applied in this case.

Accordingly, this appeal is REMANDED to the AOJ, via the AMC, 
for the following action:  

1.  The RO/AMC should ask the veteran to 
clarify where and when he has received 
treatment for his lumbar and cervical 
spine disabilities since 2000.  This 
should include both VA and private 
health care providers.  He should be 
requested to provide the dates of 
treatment and complete addresses for 
Drs. C. M. A. F. and M. L. A. F., and 
for the doctor whose name he could not 
recall during his June 2003 hearing.  
Thereafter, the RO should take steps to 
obtain any additional outstanding 
records adequately identified, to 
include any VA records.

If the veteran has or can obtain 
relevant evidence, that evidence must be 
submitted by him.

2.  The RO/AMC should thereafter 
schedule the veteran for a VA medical 
examination to evaluate the severity of 
his service-connected disabilities of 
the lumbar and cervical spine.  The 
claims folder should be made available 
to the examiner.  The RO/AMC should ask 
the examiner to indicate in his/her 
report whether the claims file was 
reviewed as requested.  Any indicated 
tests, including x-rays if indicated, 
should be accomplished.

The examiner should note detailed range 
of motion measurements for the lumbar 
and cervical spine, and should state for 
each measurement what is considered 
"normal" range of motion.  Whether 
there is any pain, weakened movement, 
excess fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range 
of motion loss due to any of the 
following should also be addressed: (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  
The examiner should also be asked to 
describe whether pain significantly 
limits functional ability during flare-
ups or when the lumbar and/or cervical 
spine is used repeatedly.  All 
limitation of function, to include 
functional limitations causing 
incapacitating episodes, if any, must be 
identified.  If there is no pain, no 
limitation of motion, and/or no 
limitation of function, such facts must 
be noted in the report.

3.  Thereafter, the RO/AMC should re-
adjudicate the veteran's claims for 
initial ratings higher than 20 and 10 
percent for his service-connected 
disabilities of the lumbar and cervical 
spine, respectively.  If, upon re-
adjudication of the matters on appeal, 
the benefits sought remain not fully 
granted, the RO/AMC should issue a 
supplemental statement of the case 
(SSOC).  The SSOC should set forth all 
pertinent laws and regulations, 
including both sets of the amended 
rating criteria for disabilities of the 
spine (effective September 23, 2002, and 
September 26, 2003, respectively), and 
should include a discussion of the 
application of those laws and 
regulations to the evidence of record.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the AOJ.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. ACOSTA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (4).

